DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, Figs. 6-7, and claims 1-6 readable thereon, in the reply filed on January 7, 2022 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Status of the Claims
	Claims 1-6 are pending in the application and are being examined herein.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a surface of the solid electrolyte” in lines 5-6 of the claim. It is unclear whether this limitation is the same as or different from the previously recited “a surface of the solid electrolyte” in lines 4-5 of the claim. Claims 2-6 are rejected as dependent thereon.
Claim 3 recites the limitation "the stacking direction" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tojo et al. (US 6,068,747 A) and further in view of Nakagawa et al. (US 2013/0019655 A1), as evidenced by Applicant’s specification with respect to claim 1.
Regarding claim 1, Tojo teaches a sensor element of a stacked type extending in a direction of an axial line thereof (a gas sensor 1 of a stacked type extending in a longitudinal direction, Fig. 2, col. 3, lns. 8-19, col. 4, lns. 50-60; Examiner interprets the longitudinal direction or left-right direction of Fig. 2 to read on a direction of an axial line thereof), the sensor element comprising:
a measurement chamber (a gas mixture chamber 100, Fig. 2, col. 4, ln. 54);
a pump cell including a solid electrolyte, an inner electrode formed on a surface of the solid electrolyte and exposed to the measurement chamber, and an outer electrode formed on a 
a diffusion resistance portion disposed between outside and the measurement chamber (an inlet pin hole 121 through which a gas mixture is introduced into the gas mixture chamber 100, wherein the inlet pin hole 121 may be constituted by a hole filled with a porous material therein, Fig. 2, col. 4, lns. 53-55, col. 8, lns. 23-26),
a detection cell (a sensor cell 51, Fig. 2, col. 4, ln. 53), wherein
the outer electrode is disposed in a hollow space surrounded by a dense layer that has a gas non-permeable property (the electrode 319 is disposed in a hollow space or air passage 150 surrounded by a spacer layer 135 and a cover layer 142, Figs. 2-3, col. 6, lns. 2 & 5-8; the layers 135 and 142 are made of alumina, Figs. 2-3, col. 5, ln. 44). As evidenced by Applicant’s specification, a gas non-permeable dense layer is formed from alumina (see para. [0053], [0055] of the instant US PGPub).

Nakagawa teaches a gas sensor element of a gas sensor for measuring a particular gas component of exhaust gas from an internal combustion engine (para. [0002]). Nakagawa teaches that the gas sensor element 7 comprises a pump cell 87 including an outer electrode 117 facing a reference oxygen chamber 113 which is surrounded by an alumina insulation layer 75 (Fig. 3, para. [0092], [0096], [0101]-[0102]). Nakagawa teaches that the outer electrode 117 contains platinum (Fig. 3, para. [0102]), and that a porous protection layer 165 is formed so as to cover the entire surface of the outer electrode 117 (Figs. 3 & 5, para. [0116], [0140]). Nakagawa teaches that the porous protection layer 165 sufficiently traps Pt that has sublimed from the outer electrode 117 as a result of heating by the heater, whereby scattering of sublimed Pt into the gap 167 of the reference oxygen chamber 113 can be effectively restrained (Figs. 3 & 5, para. [0140]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas sensor of Tojo to include a porous protection layer covering the electrode 319 as taught by Nakagawa because it can sufficiently trap Pt that has sublimed from the electrode, whereby scattering of sublimed Pt into the air passage can be effectively restrained (Nakagawa, Figs. 3 & 5, para. [0140]).
Modified Tojo teaches wherein the hollow space is in communication with an air introduction hole that is open on a rear side relative to the diffusion resistance portion (the air passage 150 is led to atmospheric air through a small hole 146, Fig. 2, col. 5, lns. 39-40; since 
The limitations “adjust an oxygen concentration in the measurement chamber by pumping out and pumping in oxygen in a measurement target gas introduced into the measurement chamber,” “adjust a diffusion rate of the measurement target gas introduced into the measurement chamber,” “measure a concentration of a specific gas in the measurement target gas after the adjustment of the oxygen concentration” are functional limitations. The limitations “prevents the outer electrode from coming into contact with the measurement target gas” and “exposed via the porous layer to air introduced through the air introduction hole” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Tojo teaches that oxygen gas in the gas mixture chamber 100 is pumped out therefrom by operation of the oxygen pumping cell 31 (Fig. 2, col. 4, lns. 55-57), so the oxygen pumping cell is capable of the recitation “adjust an oxygen concentration in the measurement chamber by pumping out and pumping in oxygen in a measurement target gas introduced into the measurement chamber.” Modified Tojo also teaches that the hole 121 filled with a porous material therein introduces the gas mixture into the gas supra), so the hole filled with the porous material therein is capable of the recitation “adjust a diffusion rate of the measurement target gas introduced into the measurement chamber.” Modified Tojo also teaches that the sensor cell 51 measures the NOx concentration in the gas mixture from which oxygen is eliminated (Fig. 2, col. 4, lns. 57-60), so the sensor cell is capable of the recitation “measure a concentration of a specific gas in the measurement target gas after the adjustment of the oxygen concentration.” Modified Tojo also teaches that the electrode 319 is disposed in a hollow space or air passage 150 surrounded by a spacer layer 135 and a cover layer 142, wherein the air passage 150 is led to atmospheric air (Figs. 2-3, col. 5, ln. 39, col. 6, lns. 2 & 5-8), so the spacer layer and cover layer are capable of the recitation “prevents the outer electrode from coming into contact with the measurement target gas.” Modified Tojo also teaches that the electrode 319 is covered by the porous protection layer and is disposed in the air passage 150 which leads to atmospheric air (Tojo, Fig. 2, col. 5, lns. 39-40, col. 6, lns. 2 & 5-8, Nakagawa, Figs. 3 & 5, para. [0116], [0140], see modification supra), so the electrode is capable of the recitation “exposed via the porous layer to air introduced through the air introduction hole.”
Regarding claim 2, Modified Tojo teaches wherein when viewed in a stacking direction, a heater is stacked on a side opposite to the dense layer (a heater film 140 disposed on a heater layer 141 is stacked on a side opposite to the spacer layer 135 and the cover layer 142, Fig. 2, col. 5, lns. 37-38, 42-43; Examiner interprets “a stacking direction” to be the top-bottom direction in Fig. 2).
Regarding claim 3, Modified Tojo teaches that the spacer layer 135 has a width of 7 mm and a thickness of 0.16 mm (Figs. 2-3, col. 6, lns. 31-33). Modified Tojo teaches that the width of the air passage 150 is greater than the width of the small hole 146 (Fig. 3). Modified Tojo is 
However, Tojo teaches wherein the cross-sectional areas of the air passage and the small hole are result-effective variables. Specifically, Tojo teaches that the cross-sectional areas of the air passage and the small hole control the amount of oxygen gas and atmospheric air that can flow therethrough (Figs. 2-3, col. 5, lns. 39-40 & 45-47, col. 6, lns. 8-9, 12-13, 18-19). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cross-sectional area (W1) of the air passage 150 and the cross-sectional area (W2) of the small hole 146 of Modified Tojo to satisfy a relationship of (1.5×W1)≥W2≥(0.3×W1) through routine experimentation because doing so would yield the predictable desired amount of oxygen gas and atmospheric air that can flow therethrough.
Regarding claim 4, Modified Tojo teaches wherein the air introduction hole penetrates the dense layer and is open on a front side relative to a rear end of the sensor element (the small hole 146 penetrates the cover layer 142, Fig. 2, col. 6, lns. 7-8; since the small hole 146 is located closer to the front than a rear end of the gas sensor 1 is, then Examiner interprets the 
Regarding claim 6, Modified Tojo teaches a gas sensor (a gas sensor assembly 4, Fig. 4, col. 6, lns. 54-55) comprising:
the sensor element according to claim 1 (the gas sensor 1, Fig. 4, col. 6, lns. 54-55, see rejection of claim 1 supra).
Modified Tojo teaches a holder 42 for holding the gas sensor 1 thereon (Fig. 4, col. 6, lns. 54-56). Modified Tojo is silent with respect to the material of the holder 42, and therefore fails to teach a metal shell configured to hold the sensor element.
Nakagawa teaches that the NOx sensor 1 includes a tubular metallic shell 5 that is configured to hold the gas sensor element 7 (Fig. 1, para. [0077], [0083]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the holder of Modified Tojo with a metallic shell as taught by Nakagawa in order to yield the predictable result of holding the gas sensor element. MPEP § 2143(I)(B).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tojo et al. (US 6,068,747 A) and further in view of Nakagawa et al. (US 2013/0019655 A1) as applied to claim 1 above, and further in view of Kajiyama et al. (US 2015/0293051 A1).
Regarding claim 5, Modified Tojo teaches wherein the outer electrode contains a noble metal (the electrode 319 is made of platinum, Fig. 2, col. 6, lns. 36-38), and that the electrode 319 is disposed on the oxygen-ion-conductive electrolyte layer 13 which is made of yttria-stabilized zirconia (YSZ) (Fig. 2, col. 4, lns. 63-66, col. 6, lns. 27-29). Modified Tojo is silent with respect to additional materials of the electrode, and therefore fails to teach wherein the outer electrode contains a component of the solid electrolyte, when a cross section of the outer 
Kajiyama teaches a gas sensor element 1 capable of detecting a concentration of a specific gas contained in a measuring target gas, wherein the gas sensor element 1 comprises an electrode formed on a solid electrolyte body 11 having an oxygen ion conductivity (abstract). Kajiyama teaches the electrode 13 at the reference gas side, which is made of the same material as the electrode 12 at the measuring target gas side (Fig. 2, para. [0059]; since the electrodes 12 and 13 are made of the same material, then the description of the electrode 12 in Kajiyama also applies to the electrode 13). Kajiyama teaches that the electrode 13 contains noble metal and the solid electrolyte (Figs. 2-5, para. [0060]). Kajiyama teaches that when a cross-section surface of the electrode 13 is observed, the electrode 13 has a noble metal part 121 made of noble metal, a solid electrolyte part 122 made of solid electrolyte, and a mixture part 123 made of the noble metal and the solid electrolyte, wherein the mixture part 123 is formed along an interface part 120 between the noble metal part 121 and the solid electrolyte part 122 (Figs. 3-5, para. [0060]). Kajiyama teaches that the noble metal part 121 is made of Pt, the solid electrolyte part 122 is made of YSZ, and the mixture part 123 is made of a mixture of Pt and YSZ (Figs. 3-5, para. [0062]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the electrode of Modified Tojo with the electrode of Kajiyama in order to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARIS R KESSEL/            Primary Examiner, Art Unit 1699